•        I ill _   II He   44




                                                                                               fILED
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                               DEC· 9 2009
                                                                                         Clerk, U.S. District and
                                                  )                                        Bankruptcy Courts
    Norman Abbott,                                )
                                                  )
           Plaintiff,                             )
                                                  )
           v.                                     )         Civil Action No.            09 2337
                                                  )
    Heather Trant,                                )
                                                  )
           Defendant.                             )


                                      MEMORANDUM OPINION

           Before the Court is the plaintiff s pro se complaint and application to proceed in forma

    pauperis. The application will be granted and the complaint will be dismissed because it fails to

    state a claim upon which relief may be granted.

           Plaintiff has filed a Bivens action, alleging that a clerk in the office of the Clerk of Court

    of the Supreme Court of the United States violated his civil rights by denying him access to the

    Supreme Court when she returned his submission with instructions and forms for filing a writ of

    certiorari. He further complains that the defendant interfered with his Seventh Amendment right

    to have his suit tried to a jury. He seeks compensatory and punitive damages from the clerk.

           A clerk is generally immune from a suit for damages. See Sindram v. Suda, 986 F.2d 339

    (D.C. Cir. 1992) (per curiam) (holding that "clerks, like judges, are immune from damage suits

    for performance of tasks that are an integral part of the judicial process"). Furthermore, the

    plaintiff has not stated a claim upon which relief may be granted, as he does not have a right to

    have his case heard in the Supreme Court of the United States.




\
                                               -   30S:




A separate appropriate order accompanies th·